Case 3:16-cr-00104-TJC-JRK Document 265 Filed 07/13/20 Page 1 of 6 PageID 1432




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                        Case No.:   3:16-cr-104-J-32JRK-3

    KEENO TAWWAH JACKSON

                                           /

                                       ORDER

          This case is before the Court on Defendant Keeno Tawwah Jackson’s

    Motion for Compassionate Release (Doc. 258) and Supplement to Motion (Doc.

    260). The government has responded in opposition (Doc. 261), and Defendant

    has replied (Doc. 263).

          Defendant is incarcerated at Edgefield FCI, serving a 120-month term of

    imprisonment for conspiracy to possess with intent to distribute more than five

    kilograms of cocaine. (Doc. 199, Judgment). According to the Bureau of Prisons

    (BOP), he is scheduled to be released on March 3, 2025. Defendant seeks early

    release from prison under the compassionate release statute, 18 U.S.C. §

    3582(c)(1)(A), citing an unspecified heart disease and the Covid-19 pandemic.

    The United States opposes the motion because Defendant has not shown the

    existence of extraordinary and compelling circumstances, because the BOP is

    taking significant measures to respond to the Covid-19 crisis, and because the

    § 3553(a) factors do not support a reduction in sentence.

                                           1
Case 3:16-cr-00104-TJC-JRK Document 265 Filed 07/13/20 Page 2 of 6 PageID 1433




          Ordinarily, a district court “may not modify a term of imprisonment once

    it has been imposed.” 18 U.S.C. § 3582(c). However, as amended by the First

    Step Act, § 3582(c) provides in relevant part:

          (A) the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure of
             the Bureau of Prisons to bring a motion on the defendant's behalf
             or the lapse of 30 days from the receipt of such a request by the
             warden of the defendant’s facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—
                (i)   extraordinary and compelling reasons warrant such a
                      reduction …
          and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission.

    18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy statement on

    compassionate release is set forth at U.S.S.G. § 1B1.13. A movant for

    compassionate release bears the burden of proving that a reduction in sentence

    is warranted. United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL

    2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v. Hamilton, 715 F.3d

    328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the burden of

    proving that a sentence reduction is appropriate).




                                            2
Case 3:16-cr-00104-TJC-JRK Document 265 Filed 07/13/20 Page 3 of 6 PageID 1434




          Petitioner has not shown “extraordinary and compelling” reasons for

    compassionate release. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13 & cmt.

    1. While the Covid-19 pandemic has ravaged many cities and communities, “the

    mere existence of COVID-19 in society and the possibility that it may spread to

    a particular prison alone cannot independently justify compassionate release,

    especially considering BOP’s statutory role, and its extensive and professional

    efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597

    (3d Cir. 2020). Nor does Petitioner’s allegation of having an unspecified heart

    disease – alone or in combination with Covid-19 – create an extraordinary and

    compelling justification for compassionate release. On closer inspection of the

    medical records, it appears that Petitioner has high blood pressure and high

    cholesterol. (See Doc. 258-1 at 2-3; Doc. 263-1). Neither of these conditions is

    extraordinary. According to the Centers for Disease Control (CDC), 108 million

    adults in the United States (nearly 45%) have high blood pressure or take

    medication for the condition. 1 Similarly, 95 million adults in the United States

    have total cholesterol levels above 200 mg/dL. 2 The CDC states that those with

    “[s]erious heart conditions, such as heart failure, coronary artery disease, and

    cardiomyopathies” are at increased risk of severe illness from Covid-19, but that

    those with high blood pressure only “might be at increased risk for severe


    1     https://www.cdc.gov/bloodpressure/facts.htm.
    2     https://www.cdc.gov/cholesterol/facts.htm.

                                           3
Case 3:16-cr-00104-TJC-JRK Document 265 Filed 07/13/20 Page 4 of 6 PageID 1435




    illness.” 3 The CDC says nothing specific about high cholesterol as a risk factor

    for severe infection.

          That Petitioner has high blood pressure and hyperlipidemia is offset by

    several factors: (1) Petitioner is receiving medication for both conditions,

    including atorvastatin, hydrochlorothiazide, and lisinopril (Doc. 258-1); (2)

    Petitioner is 41 years old; (3) according to the BOP’s latest data, no inmates are

    currently positive for Covid-19 at Edgefield FCI 4; and (4) the BOP has

    undertaken extensive efforts to control the spread of the virus within its

    facilities. Petitioner’s medical records also show that he is not experiencing

    heart failure. (See, e.g., Doc. 263-1 at 1, 5, 7, 9, 11). Taken together, the record

    does not show that Petitioner suffers from a serious medical or physical

    condition “that substantially diminishes the ability of the defendant to provide

    self-care within the environment of a correctional facility and from which he …

    is not expected to recover.” U.S.S.G. § 1B1.13, cmt. 1(A)(ii).

          Moreover, even if Petitioner had demonstrated extraordinary and

    compelling reasons for compassionate release, the Court would still have to

    determine that he is not a danger to the community, U.S.S.G. § 1B1.13(2), and

    the Court would have to consider the sentencing factors under 18 U.S.C. §




    3     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/
    people-with-medical-conditions.html (emphasis in original).
    4     https://www.bop.gov/coronavirus/

                                             4
Case 3:16-cr-00104-TJC-JRK Document 265 Filed 07/13/20 Page 5 of 6 PageID 1436




    3553(a), id., § 3582(c)(1)(A). These considerations do not support early release.

    Petitioner’s offense and criminal history reflect serious involvement in drug

    trafficking. Between 2012 and 2014, Petitioner obtained and distributed around

    19 kilograms of cocaine. (Doc. 186, PSR at ¶¶ 16, 17). When the police arrested

    Petitioner in August 2016, he had $31,000 cash in his truck, which police

    believed to be drug proceeds. (Id. at ¶ 16). Before the instant offense, Petitioner

    was also convicted of aggravated assault and aggravated felony fleeing or

    attempting to elude a police officer. (Id. at ¶ 43). The offense description states

    that Petitioner, who was suspected of distributing drugs, fired a gun at

    detectives who were surveilling his house and subsequently fled from a police

    officer who tried to conduct a traffic stop. (Id.). Together with Petitioner’s age

    (41), these facts suggest he may be a danger to the community if released, or at

    the very least, that he poses a substantial risk of reoffending.

          Additionally, if the Court were to release Petitioner early, he would avoid

    serving nearly five years of his 120-month term of imprisonment. Allowing

    Petitioner to avoid serving such a substantial part of his sentence would fail to

    reflect the seriousness of the offense, promote respect for the law, provide just

    punishment, or afford adequate deterrence. 18 U.S.C. § 3553(a)(2); United

    States v. Pawlowski, --- F. App’x ---, No. 20-2033, at 5-7 (3d Cir. Jun. 26, 2020)

    (in weighing the § 3553(a) factors, the district court properly considered the




                                            5
Case 3:16-cr-00104-TJC-JRK Document 265 Filed 07/13/20 Page 6 of 6 PageID 1437




    amount of the sentence the defendant would avoid serving if granted

    compassionate release).

            Therefore, in light of the above, Defendant Keeno Tawwah Jackson’s

    Motion for Compassionate Release (Doc. 258) is DENIED.

            DONE AND ORDERED at Jacksonville, Florida this 13th day of July,

    2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge




    lc 19

    Copies:
    Counsel of record
    Pro se defendant




                                          6
